Citation Nr: 0211068	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder tendinitis.  

2.  Entitlement to a compensable evaluation for service-
connected fibrocystic breast disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision which, in 
pertinent part, granted service connection for left shoulder 
tendinitis and fibrocystic breast disease, each with a 0 
percent (noncompensable) evaluations.  In a December 2000 
rating action, the RO increased the evaluation for left 
shoulder tendinitis to 10 percent disabling.  

It is noted that the issues before the Board are taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this regard, the Board, below, increases the appellant's 
rating for the left shoulder disorder.  The RO will have the 
initial opportunity to assign an effective date.  If the 
appellant is not satisfied, she may appeal the effective date 
assigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. The veteran is right hand dominant.  

3. The veteran's left shoulder disability is manifested by 
some measure of pain  with limitation of right arm motion 
diminishing at shoulder level; fibrous union, nonunion or 
loss of head of the humerus has not been shown.  

4. The veteran's fibrocystic breast disease does not 
currently result in any impairment of function; no 
significant alteration of the size or form of the breast has 
been noted.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, 
for a left shoulder disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ , 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5201, 5202, 5203 (2001).  

2.  The criteria for a compensable evaluation for fibrocystic 
breast disease are not met.  38 U.S.C.A. § 1155, (West 1991 
and Supp. 2002); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.321, 4.116 Diagnostic Code 7626 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible as to the claims for entitlement to a rating 
in excess of 10 percent for left shoulder tendinitis and 
entitlement to an initial compensable evaluation for 
fibrocystic breast disease.

In this case, there has been notice as to information needed, 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that is available to be obtained that would lead to a 
different outcome in this claim.  All pertinent notice has 
been provided in the documents sent to the veteran at her 
address of record.  See also 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through letters, ratings, and the 
statement of the case with supplements thereto, sent to her 
address of record, has been notified as to evidence and 
information necessary to substantiate the claims.  38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  It does not appear that there is additional evidence 
that should or could be obtained.  As such, delay for further 
notice would be a waste of resources.


I.  Factual Background

A review of the veteran's service medical records reveals 
that the veteran underwent a series of bilateral mammography 
studies beginning in 1983 which essentially reflected 
fibrocystic breast disease with sclerosing adenosis and micro 
and macro calcifications.  No malignancies were noted.  
Breast biopsies revealed fibrocystic disease.  A February 
1993 medical record notes that the veteran was seen with 
complaints of left shoulder pain which started after an 
aerobics class.  She related that the pain was greatest on 
the anterior joint line.  The diagnosis was rotator cuff 
tendonitis of the left shoulder.  On retirement examination 
in April 1997, the veteran reported a history of a swollen 
and painful left shoulder.  A history of benign breast cysts 
was also noted.  

A June 1997 pathology report reflects that a right breast 
stereotactic biopsy showed fibrocystic changes.  The 
fibroadenomatoid fragment was quite small and noted to be 
consistent with either a small fibroadenoma or fibrocystic 
change.  

An April 1998 mammography report reveals a diagnostic 
impression of mammographically dense breasts with no 
mammographic criteria for malignancy.  

On VA examination in July 1998, the veteran complained of 
pain in the left shoulder on holding grocery bags, which she 
held close to her body.  She reported that range of motion of 
the left shoulder was not restricted.  Physical examination 
of the left shoulder revealed no swelling or deformity.  
Tenderness anteriorly was shown.  Flexion could be performed 
up to 170 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees without any objective 
evidence of pain.  X-rays studies of the left shoulder were 
normal.  The diagnoses included left cervical spondylosis.  

A May 1999 mammography report reflects no evidence for 
malignancy.  Left sided sclerosing adenosis was shown.  

On VA gynecological examination conducted in September 2000, 
the veteran reported that she had a history of benign breast 
biopsies during service.  She said that she was first 
diagnosed with fibrocystic breast disease in 1982.  It was 
noted that she was currently followed annually for her 
condition.  It was noted that her most recent mammogram 
showed a stable study with no evidence of malignancy.  
Sclerosing adenosis of the left breast and benign-appearing 
calcifications of both breasts were shown.  On physical 
examination, her right breast was noted to be nodular with no 
dominant masses or nipple discharge.  A healed incision at 11 
o'clock was noted.  The left breast was also nodular with no 
dominant masses or nipple discharge.  Healed incisions at 7 
and 11 o'clock were noted.  The diagnosis was fibrocystic 
breast disease with a history of three negative breast 
biopsies in the past.  

On VA joints examination in September 2000, the veteran 
complained of daily left shoulder pain which came and went.  
She related that the pain was localized to the anterior AC 
joint and left deltoid.  She indicated that her history of 
left shoulder pain and dysfunction dated back to the 1980's.  
She said that her shoulder pain was exacerbated by lifting 
heavy objects and with any repetitive movement of the left 
arm.  It was noted that the veteran was right hand dominant.  
She used hot moist heat for symptomatic control of her left 
shoulder pain.  A history of two cortisone injections with 
good relief of symptomatic pain was noted.  She stated that 
she used no orthopedic appliance on her shoulder and had no 
history of surgery or specific trauma to the shoulder.  
Physical examination of the shoulder reflected an intact left 
shoulder without apparent deformity.  Tenderness on palpation 
of the anterior AC joint was noted.  No instability, edema, 
or crepitus was demonstrated.  Strength was 5/5.  Range of 
motion testing reflected passive abduction to 50 degrees and 
active abduction to 46 degrees.  Passive adduction was to 38 
degrees with active adduction to 40 degrees.  Passive 
external shoulder rotation was to 34 degrees.  Active 
external shoulder rotation was to 32-34 degrees.  Internal 
rotation was to 78 degrees.  Left shoulder flexion was to 90 
degrees.  Passive extension was to 40 degrees and active 
extension was to 34 degrees.  It was noted that pain was 
verbalized during range of motion testing.  Endurance was 
good with no incoordination.  It was noted that flare-ups 
would more than likely increase pain with decrease in range 
of motion and endurance.  Magnetic resonance imaging (MRI) 
studies showed mild AC degenerative changes, with no full 
thickness rotator cuff tear identified.  The diagnosis was 
left shoulder with mild AC joint degenerative changes.  


II.  Analysis

A.  Left Shoulder Disability

The RO has rated the veteran's left shoulder tendinitis 
analogously under Codes 5024-5201, as tenosynovitis.  Under 
Code 5024, tenosynovitis is rated on limitation of motion of 
the affected parts.  The Board will also consider Diagnostic 
Codes 5200, 5202, and 5203 for ankylosis of the 
scapulohumeral articulation, impairment of the humerus, and 
impairment of the clavicle or scapula.  It is noted that the 
veteran is right hand dominant, as such all the following 
rating criteria are applicable to the minor arm.  

Under Code 5200, ankylosis of scapulohumeral articulation, 
a20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation with abduction to 60 
degrees, when the veteran can reach his mouth and head.  

Under Code 5202, other impairment of the humerus, a 20 
percent evaluation is warranted for malunion of the humerus 
with either moderate, or marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent or 
infrequent episodes and guarding of all arm movements.  A 40 
percent evaluation would be in order for fibrous union of the 
humerus.  

Under Code 5203, for impairment of  the clavicle or scapula, 
20 percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement.  A 10 percent rating is warranted for 
nonunion without loose movement, or with malunion.  

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees. Full internal and external rotation is to 
90 degrees.  38 C.F.R. § 4.71, Plate I.  

Under Code 5201, limitation of arm motion warrants a 20 
percent evaluation with limitation of motion of the arm at 
shoulder level, or to midway between the side and shoulder 
level.  A 30 percent evaluation is in order with limitation 
of the arm to 25 degrees from the side.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present 
case, the veteran is already rated based on limitation of 
shoulder motion.  While she does have X-ray evidence of 
degenerative findings, a separate rating for arthritis based 
on limitation of motion would constitute evaluation of the 
same disability under various diagnoses, in violation of 38 
C.F.R. § 4.14.  

After reviewing the evidence on file, it is the conclusion of 
the Board that veteran's left shoulder tendinitis symptoms 
that more nearly approximate the criteria for limitation of 
motion of the arm to shoulder level warranting a 20 percent 
evaluation.  In this regard, it is noted that on the recent 
VA examination she was able to move her left shoulder to 90 
degrees of flexion and 50 degrees of abduction (with 180 
degrees noted to be in a full up and down position).  
Further, internal rotation was noted to be  78 degrees and 
external rotation was to 34 degrees (with 90 degrees being 
anatomically full range of motion for both).  

However, an evaluation in excess 20 percent is not warranted.  
The Board notes that the clinical findings do not disclose 
that he has ankylosis of the scapulohumeral articulation.  
Ankylosis is defined as stiffening or fixation of a joint.  
Further, X-rays showed no evidence of ankylosis.  Therefore, 
the Board can find no basis under Code 5200 to grant the 
veteran an evaluation in excess of 20 percent.  Moreover, 
there is no evidence of recurrent dislocation of the 
scapulohumeral joint or malunion of the humerus such to 
warrant a higher evaluation under Code 5202.  Finally, as 
there is no clavicle deformity, there is no basis for an 
increased rating under Code 5203.  

In sum, the Board concludes that entitlement to a 20 percent 
rating for the veteran's left shoulder disability is 
warranted.  


B.  Fibrocystic Breast Disease

Benign neoplasms of the gynecological system or breast are 
rated according to impairment in function of the urinary or 
gynecological system, or skin.  38 C.F.R. § 4.116, Diagnostic 
Code 7628.  

The veteran's fibrocystic breast disease is currently 
evaluated under 38 C.F.R. § 4.116 Diagnostic Code 7626 for 
post-operative residuals of breast surgery.  Diagnostic Code 
7626 provides for a noncompensable evaluation following wide 
local excision without significant alteration of size or 
form.  A 30 percent evaluation is assigned following simple 
mastectomy or wide local excision with significant alteration 
of size or form for one breast, a 50 percent for both.  

The Board concludes that the evidence of record will not 
support an increased evaluation.  The objective medical 
evidence of record fails to show any alteration of size or 
form, or tender or painful scars.  Only subjective complaints 
of pain or tenderness are recorded.  No objective findings of 
masses or disease entities are shown.  

ORDER

Entitlement to a 20 percent rating, but no more for 
tendinitis of the left shoulder, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to a compensable evaluation for service-connected 
fibrocystic breast disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

